t c memo united_states tax_court estate of paul h liljestrand deceased robert liljestrand executor petitioner v commissioner of internal revenue respondent docket no filed date robert e kolek and david t morris for petitioner nicholas d doukas for respondent memorandum findings_of_fact and opinion haines judge respondent determined a dollar_figure federal estate_tax deficiency against the estate of paul h liljestrand estate after concessions the issue for decision is whether the value of the assets dr paul h liljestrand dr liljestrand transferred to a family limited_partnership are included in the value of his gross_estate under sec_2036 background findings_of_fact many of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference dr liljestrand was a resident of hawaii when he died testate on date and his will was probated in that state the estate acts through its executor robert liljestrand robert robert dr liljestrand’s son resided in hawaii when the petition was filed dr liljestrand was born in iowa in he obtained an undergraduate degree from ohio wesleyan university and a medical degree from harvard medical school upon completing medical school dr liljestrand accepted a residency at queens hospital in honolulu hawaii in after his residency dr liljestrand went to work at the plantation hospital in aiea hawaii hospital where he practiced medicine as a general practitioner and surgeon the plantation hospital was a small community hospital that served the plantation’s workers and the surrounding area’ sec_1unless otherwise indicated section references are to the internal_revenue_code as in effect on the date of dr liljestrand’s death rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar residents some time after dr liljestrand began working at the hospital the plantation closed and the decision was made to close the hospital dr liljestrand entered into an agreement with the plantation’s owners to lease the hospital building dr liljestrand opened a medical practice in the building and organized a not-for-profit group to operate the hospital a few years later dr liljestrand purchased the hospital property dr liljestrand retired from the practice of medicine in a year later the rising cost of medical malpractice insurance forced him to sell the hospital building the sale was part of an exchange pursuant to sec_1031 dr liljestrand exchanged the hospital property for a mini-warehouse in gresham oregon eight condominiums in calabasas california three buildings in the royal village shopping center in el cajon california a medical building in mesa arizona and a strip mall in sanford florida family life dr liljestrand was married to betty liljestrand they had four children robert liljestrand robert eric liljestrand eric wendy liljestrand wendy and lana craigo lana robert after graduating from college with a degree in public health went to work for his father at the hospital robert was eventually appointed associate hospital administrator in that position robert worked closely with the hospital’s business manager mr kennedy real_estate business after selling the hospital property dr liljestrand hired mr kennedy to manage his newly acquired real_estate business robert also left the hospital to work for dr liljestrand in his real_estate business robert assisted mr kennedy in managing the real_estate robert coordinated with the local onsite managers on repairs and maintenance for almost years irene easter managed the condominiums in calabasas california and dan dellaripa managed the shopping center located in el cajon california mr dellaripa was an active manager he was responsible for acquiring many of the property’s leases he also coordinated the cleanup effort after a major fire on the property and was responsible for obtaining reimbursements from tenants who caused property damage the sanford strip mall and the gresham mini-warehouse also had local onsite managers in or around mr kennedy began contemplating retirement dr liljestrand approached robert about taking over 2in fact mr dellaripa signed many leases as the landlord 3a previous tenant hour fitness upon vacating the property left considerable damage mr dellaripa coordinated the cleanup effort and the effort to recover damages he was successful in his efforts obtaining dollar_figure in damages from hour fitness the overall management of the real_estate business robert agreed and assumed control of the operations mr kennedy stopped making site visits dealing with the local building managers and making decisions regarding the properties he remained in his role as the business’ accountant until when he retired and moved to nevada unable to take on the role of accountant himself robert found a new accountant annie au mrs au creation of dr liljestrand’s revocable_trust in dr liljestrand entered into a revocable_trust agreement for the revocable_trust of paul howard liljestrand trust the trust was funded with the real_estate acquired in the sec_1031 exchange dr liljestrand amended the trust four times including a second restatement in the second restatement named dr liljestrand and robert as cotrustees of the trust dr liljestrand as trustee of the trust retained control and management over the contributed real_estate robert as cotrustee could take over management in the event of dr liljestrand’s inability to manage his affairs dr liljestrand was the sole beneficiary of the trust during his lifetime under the trust terms he had access to all trust income and corpus without restriction and the trustees had a duty to administer the trust solely for dr liljestrand’s benefit upon dr liljestrand’s death the trust’s assets were distributed to two new trusts created for the benefit of dr liljestrand’s children ie a_trust exempt from generation-skipping_transfer_tax residuary_trust and a children’s trust children’s trust robert was named the trustee of both trusts both trusts would terminate upon the death of the last of dr liljestrand’s children to die management agreement in the trust entered into a management agreement with robert to manage its real_estate management agreement the management agreement provided robert with an annual salary of dollar_figure plus bonuses this salary was robert’s primary source_of_income under the terms of the management agreement either dr liljestrand or robert could terminate robert’s employment at any time during dr liljestrand’s life however after dr liljestrand’s death only robert could terminate his employment the management agreement was amended and restated a number of times over the years each time with substantially the same terms plans to create limited_partnership in date dr liljestrand and robert met with dr liljestrand’s estate_planning attorney mr ota according to mr ota and robert dr liljestrand wanted to leave his property to his four children equally but he wanted to ensure robert’s continued employment as manager of the real_estate robert had taken on more and more responsibility with regards to the real_estate business and the other children wanted nothing to do with the business mr ota suggested that dr liljestrand form a limited_partnership and transfer the real_estate held by the trust to the partnership mr ota was concerned with two hawaii statutes which in his opinion could jeopardize robert’s management of the real_estate if the property remained in trust hawaii revised statutes annotated sec lexisnexis allowed certain property owners to seek an action for partition in court and hawaii revised statutes annotated sec_554a-5 b allowed beneficiaries of a_trust to void the actions of an interested trustee mr ota believed that a limited_partnership was the only business_entity in hawaii that could protect against the restrictions contained 4when two or more persons hold or are in possession of real_property as joint_tenants or as tenants in common in which one or more of them have an estate in fee or a life_estate in possession any one or more of such persons may bring an action in the circuit_court of the circuit in which the property or some part thereof is situated for a partition of the property according to the respective rights of the parties interested therein and for a sale of the same or a part thereof if it appears that a partition cannot be made without great prejudice to the owners haw rev stat ann sec lexisnexis if the duty_of the trustee and the trustee’s individual interest or the trustee’s interest as trustee of another trust conflict in the exercise of a_trust power the power may be exercised only by court authorization upon petition of the trustee haw rev stat ann sec_554a-5 b lexisnexis in the hawaiian statutes and ensure robert’s continued management of the real_estate after dr liljestrand’s death additionally a limited_partnership could be used to satisfy dr liljestrand’s desire to gift interests in the real_estate to his children during his life mr ota discussed various aspects of the limited_partnership with dr liljestrand including the ability to gift interests and the tax consequences of forming a limited_partnership formation of plp in dr liljestrand in consultation with mr ota decided to form the paul h liljestrand partners limited_partnership plp mr ota unfamiliar with drafting partnership agreements engaged a former colleague mickey rosenthal to draft the plp agreement it is unclear whether mr rosenthal and dr liljestrand had any contact before mr rosenthal drafted the agreement in order to draft the partnership_agreement mr rosenthal had dr liljestrand fill out a checklist the checklist was sent to mr ota who forwarded it on to dr liljestrand mr ota structured plp on the basis of his general understanding of what dr liljestrand wanted mr rosenthal met with mr ota and drafted the plp agreement in accordance with his instructions though dr liljestrand intended his children to become partners in plp no child other than robert participated in any discussions regarding plp’s formation dr liljestrand and robert signed the plp agreement on date plp was formed on date when dr liljestrand and robert filed a certificate of limited_partnership with the state of hawaii dr liljestrand through the trust transferred dollar_figure in real_estate to plp in exchange for his initial partnership_interest title to the real_estate was transferred to plp by recording deeds in the state of each property’s situs by date these transfers were completed dr liljestrand through the trust held a 98-percent interest in plp dr liljestrand’s children did not contribute to plp but 6the agreement called for a general_partner and two classes of limited partners class a and class b the class a limited_partner was granted a preferred_return the amount of this preferred_return along with a number of other important terms was left blank in the agreement when signed by the parties the blanks included the total number of plp partnership units the number of partnership units each partner would receive the value of each unit and the property each partner would be required to contribute dr liljestrand contributed two lots of land in honolulu hawaii a condominium located in hawaii the gresham mini-warehouse the sanford strip mall the el cajon shopping center and seven condominiums in calabasas california the hawaii condominium was encumbered by a mortgage the mortgage was not transferred to plp but remained dr liljestrand’s personal obligation additionally many of the transferred properties were under lease at the time of transfer these leases were not assigned or transferred to plp 7dr liljestrand through the trust contributed real_estate with an appraised value of dollar_figure encumbered by dollar_figure of debt the partnership assumed these liabilities resulting in a contribution of dollar_figure 8dr liljestrand through the trust was granted all general_partnership units all class a limited_partnership units and big_number units of the big_number class b limited_partnership continued robert was granted unit of class a limited_partnership_interest the children received their interests in plp through gifts from dr liljestrand on date the trust gifted class b limited_partnership units to each of four irrevocable trusts established for dr liljestrand’s children representing in total percent of the outstanding class b limited_partnership units gifts on date the trust gifted class b limited_partnership units to each of four irrevocable trusts established for dr liljestrand’s children representing in total dollar_figure percent of the outstanding class b limited_partnership units gifts it is unclear how the interests were valued mr ota hired the appraisal firm of moss-adams advisory services moss-adams to conduct an appraisal of the partnership interests in date moss-adams valued the partnership interests using the value of the real_estate contributed in date moss- adams calculated a dollar_figure fair_market_value for the class b limited_partnership units and calculated a dollar_figure fair_market_value for the class a limited_partnership units ignoring the moss-adams valuation the parties decided that the partnership should have general_partnership units with a value of dollar_figure continued units in exchange for the real_estate class a limited_partnership units with a value of dollar_figure and big_number class b limited_partnership units with a value of dollar_figure as a result each of the gifts was valued at dollar_figure and each of the gifts was valued at dollar_figure each gift exceeded the dollar_figure annual_gift_tax_exclusion gift_tax returns were therefore required for and but were not filed until after dr liljestrand’s death operations of the partnership despite having transferred legal_title of the real_estate to plp the parties continued to treat the real_estate as an asset of the trust the partnership_agreement required the partners to deposit partnership funds in a bank account opened in the partnership’s name however the partnership did not open a bank account until date thus in and part of partnership income ie the real_estate income was deposited in the trust’s bank account resulting in an unavoidable commingling of funds additionally in and dr liljestrand reported the real_estate income and expenses on his form_1040 schedule e supplemental income and loss the failure to treat the real_estate as a partnership asset was discovered in when mrs au while preparing dr liljestrand’s federal_income_tax returns discovered invoices for attorney’s fees relating to the formation of plp at this point the parties applied for an employer_identification_number for plp and opened a bank account in the partnership’s name mrs au also began keeping books and filing federal tax returns for the partnership in rather than file amended federal_income_tax returns for the years and dr liljestrand and his advisers decided to treat the partnership as having commenced business on date even though legal_title to the real_property had been transferred to the partnership by date management of plp in plp executed a management agreement with robert commencing date the management agreement contained substantially the same terms as the previous management agreements executed by the trust shortly thereafter the management agreement was terminated presumably because as trustee of the trust ie plp’s general_partner robert had the authority to manage the real_estate without a management_contract dr liljestrand and robert continued to manage the real_estate in the same manner before and after the transfer of the real_property to the partnership the same onsite managers managed the properties before and after the transfer and robert continued to approve all major decisions and sign all checks plp distributions and payment of personal expenses dr liljestrand contributed almost all of his income- producing assets to plp he kept his home and an adjacent lot used as a driveway and a few other minor assets outside of the partnership dr liljestrand’s retained assets were insufficient to pay his living_expenses dr liljestrand’s expenses for the years and were dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively during these years dr liljestrand’s earnings not including distributions from plp totaled dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively in order to offset the shortfall in dr liljestrand’s income the partnership made disproportionate distributions to the trust and directly paid a number of dr liljestrand’s personal expenses the partnership_agreement guaranteed the class a limited partners a percent preferred_return the class a limited_partnership_interest was valued at dollar_figure thus dr liljestrand through the trust was guaranteed an annual preferred_return equal to dollar_figure moss-adams estimated that the partnership’s annual income would equal dollar_figure the general_partner had the exclusive right to make distributions distributions had to be made first to the class a limited 9this amount was significantly higher than the income for the other years because it included a one-time liquidating_distribution from partners of hi xviii of dollar_figure partners on their preferred_return then to the general_partner and the class b limited partners pro_rata mrs au began performing accounting services for the real_estate business in mrs au handled the bookkeeping for the real_estate and prepared the tax returns in she began keeping the partnership’s books and preparing the partnership’s tax returns robert made all partnership_distributions he would write checks during the year and at the end of the year he would provide the check register to mrs au mrs au set up a general ledger for plp to categorize and account for all transactions affecting the partnership assets and income beginning in capital accounts10 as well as ledger accounts were established for each partner to show distributions to each partner income received by the partnership and expenses_incurred by the partnership in addition mrs au set up accounts to keep track of disproportionate distributions to each partner and payment of personal expenses with partnership funds these accounts had various titles such as property_tax paid grandchildren’s gifts and account for household employees these accounts were presumably necessitated in large part on was the first year capital accounts were maintained for plp according to plp’s statement of partners’ capital_account prepared by mrs au the total value of all of plp’s capital accounts as of date was dollar_figure the partnership needed to properly maintain capital accounts because the partnership_agreement called for liquidating distributions in accordance with the partners’ capital accounts account of robert’s distribution of funds to the trust without regard for the partnership_agreement the balance in these accounts were treated as draws against each partner’s capital_account in date after dr liljestrand’s death mrs au requested a meeting with mr rosenthal to discuss plp’s accounting during that meeting mrs au learned that she had incorrectly accounted for the disproportionate distributions and payment of partner personal expenses mr rosenthal explained to mrs au that these amounts should be treated as partnership receivables which the partners should repay the record does not contain any evidence of partners repaying personal_expense payments or disproportionate distributions they had received between and mid-1999 there was no partnership activity except for the gifts of partnership interests to dr liljestrand’s children starting in the partnership began paying dr liljestrand’s personal expenses and making disproportionate distributions in his favor in order to offset the shortfall in his income in plp sold two of the calabasas condominium units for dollar_figure receiving dollar_figure in net_proceeds robert used the proceeds to satisfy one of dr liljestrand’s personal debts in dr liljestrand obtained an equity line of credit against his home with the bank of hawaii withdrawing dollar_figure robert made three payments in and of dollar_figure dollar_figure and dollar_figure in satisfaction of the liability that year plp also distributed dollar_figure to the trust no other distributions were made that year in plp distributed dollar_figure to the trust presumably in satisfaction of the guaranteed_payment to the partnership’s class a limited_partner plp made no other distributions that year in plp sold the sanford strip mall for dollar_figure and received dollar_figure in net_proceeds that year plp distributed dollar_figure to the trust and the following year plp distributed dollar_figure to the trust no other partner received distributions in either or in plp sold the gresham mini-warehouse along with accompanying personal_property for dollar_figure plp received dollar_figure in net_proceeds plp distributed dollar_figure of the net_proceeds to the trust and dollar_figure of the net_proceeds to each of the children’s irrevocable trusts in addition to receiving disproportionate distributions dr liljestrand also used plp funds to pay a number of personal expenses the partnership paid dr liljestrand’s grandchildrens’ tuition expenses the cost of various gifts to his grandchildren dr liljestrand’s housekeepers’ salaries various household expenses legal service expenses for the trust and the mortgage on the hawaiian condominium dr liljestrand’s children also used plp funds to pay personal expenses for instance robert obtained multiple loans from the partnership robert did not execute any promissory notes and did not repay the loans additionally plp paid eric’s and lana’s income taxes and paid for accounting services for each of their irrevocable trusts dr liljestrand passed away on date the estate filed a form_706 united_states estate and generation-skipping_transfer_tax return on date the estate reported a taxable_estate of dollar_figure and tax due of dollar_figure that same year plp refinanced a loan on the el cajon property resulting in dollar_figure being deposited into plp’s bank account plp used these proceeds to satisfy dr liljestrand’s estate_tax obligation plp paid dr liljestrand’s federal estate_tax of dollar_figure and dr liljestrand’s hawaii estate_tax of dollar_figure on date respondent issued the estate a notice_of_deficiency that determined a federal estate_tax deficiency of dollar_figure respondent in the notice_of_deficiency included in the gross_estate the value of the real_estate that dr liljestrand had transferred to plp the estate filed a petition with this court on date opinion i burden_of_proof generally the taxpayer bears the burden of proving the commissioner’s determinations are erroneous rule a however with respect to a factual issue relevant to the liability of a taxpayer for tax the burden_of_proof may shift to the commissioner if the taxpayer has produced credible_evidence relating to the issue met substantiation requirements maintained records and cooperated with the secretary’s reasonable requests for documents witnesses and meetings sec_7491 the estate argues that the burden_of_proof shifts to respondent under sec_7491 our resolution of the issue is based on the preponderance_of_the_evidence rather than the allocation of the burden_of_proof therefore we need not address the estate’s arguments with respect to the burden_of_proof see estate of jorgensen v commissioner __ fed appx __ aftr 2d ustc par big_number 9th cir affg tcmemo_2009_66 394_f3d_1030 8th cir affg tcmemo_2003_212 366_f3d_608 8th cir affg tcmemo_2002_145 131_tc_185 ii sec_2036 ‘ sec_2036 is intended to prevent parties from avoiding the estate_tax by means of testamentary substitutes that permit a transferor to retain lifetime enjoyment of purportedly transferred property ’ 503_f3d_955 9th cir quoting 417_f3d_468 5th cir affg t c memo affg tcmemo_2005_65 sec_2036 is applicable when three conditions are met the decedent made an inter_vivos transfer of property the decedent’s transfer was not a bona_fide sale for adequate_and_full_consideration and the decedent retained an interest or right enumerated in sec_2036 or or b in the transferred property which the decedent did not relinquish before his death if these conditions are met the full value of the transferred property will be included in the value of the decedent’s gross_estate 124_tc_95 a whether there was a sec_2036 transfer the estate acknowledges that dr liljestrand made transfers of property to plp in the light of that acknowledgment we find that dr liljestrand’s transfers to plp were transfers of property under sec_2036 b whether the transfers were bona_fide sales for adequate_and_full_consideration sec_2036 excepts from its application any transfer of property otherwise subject_to that section which is a bona_fide sale for an adequate_and_full_consideration in money or money’s worth the exception is limited to a transfer of property where the transferor has received benefit in full consideration in a genuine arm’s length transaction 17_tc_495 the exception is satisfied in the context of a family limited_partnership where the record establishes the existence of a legitimate and significant nontax reason for creating the family limited_partnership and the transferors received partnership interests proportionate to the value of the property transferred the objective evidence must indicate that the nontax reason was a significant factor that motivated the partnership’s creation a significant purpose must be an actual motivation not a theoretical justification by contrast the bona_fide sale exception is not applicable where the facts fail to establish that the transaction was motivated by a legitimate and significant nontax purpose a list of factors that support such a finding includes the taxpayer standing on both sides of the transaction the taxpayer’s financial dependence on distributions from the partnership the partners’ commingling of partnership funds with their own and the taxpayer’s actual failure to transfer the property to the partnership estate of bongard v commissioner supra pincite citations omitted we separate the bona_fide sale exception into two prongs whether the transaction qualifies as a bona_fide sale and whether the decedent received adequate_and_full_consideration id pincite see also estate of jorgensen v commissioner tcmemo_2009_66 whether dr liljestrand’s transfer of assets to plp was a bona_fide sale whether a sale is bona_fide is a question of motive we must determine whether dr liljestrand had a legitimate and significant nontax reason established by the record for transferring his property the estate argues that dr liljestrand had several nontax reasons for transferring his property to plp respondent disputes the significance and legitimacy of those reasons and offers several factors to support his argument that tax savings were the primary reason dr liljestrand transferred his real_estate to plp a dr liljestrand’s nontax reasons for forming the partnership the estate argues that dr liljestrand had three significant nontax business purposes in forming plp first the partnership form ensured that dr liljestrand’s real_estate would be centrally managed and that robert would have guaranteed long-term employment as manager of the real_estate second the partnership form was the only business form that would ensure that the real_estate would not be subject_to partition or division third the partnership form served to protect the real_estate from potential creditors we take each of these arguments in turn i ensure robert would continue to manage the real_estate the estate argues that dr liljestrand formed plp to ensure that his real_estate would be centrally managed by robert and guarantee robert’s long-term employment as the manager of the real_estate robert began helping his father manage his real_estate in by the mid-eighties robert was overseeing management of the real_estate then held by the trust robert had a management agreement and was also cotrustee of the trust given the fact that robert managed the real_estate before the formation of plp we do not see how forming plp ensured that dr liljestrand’s real_estate would be centrally managed by robert the estate also argues that the trust agreement and the management agreement did not ensure robert’s long-term employment as manager of the real_estate leading dr liljestrand to form plp robert’s dual roles as manager of the real_estate and trustee of the trust created a conflict of interest robert had a personal_interest in the trust’s retaining the real_estate but he also had a duty as trustee of the trust to sell the real_estate if beneficial for the beneficiaries hawaii revised statutes annotated sec_554a-5 b provides a beneficiary of a_trust the means to void the actions of a trustee where there is a conflict between the trustee’s individual interests and his role as trustee the estate argues that dr liljestrand was worried one of his children would invoke this statute after his death jeopardizing robert’s ability to effectively manage the real_estate in order to avoid applicability of the statute dr liljestrand formed plp 11the management agreement provided robert with his primary source_of_income if the trust sold the real_estate there would be nothing to manage and robert would lose his primary source_of_income we do not agree with the estate that dr liljestrand formed plp with this purpose in mind the formation of plp did not resolve robert’s conflict of interest or avoid application of the statute nor did it change robert’s roles with respect to the real_estate it simply changed the assets of the trust instead of holding the real_estate directly the trust now held a majority of the interest in plp plp’s value was based upon the value of the real_estate it held upon dr liljestrand’s death the trust’s assets ie the plp general_partnership interest and the plp class a and class b limited_partnership interests were distributed to the residuary_trust and the children’s trust robert is trustee of both trusts as trustee of both trusts he is also the general_partner of plp and its manager robert would continue to owe a duty to the beneficiaries of both trusts to manage the real_estate for their benefit robert continued to hold a personal_interest in the real_estate and a fiduciary duty to the beneficiaries of both trusts plp did not resolve robert’s conflict of interest ii ensure real_estate would not be subject_to partition the estate claims that dr liljestrand formed plp to ensure that the real_estate would not be subject_to partition after his death under hawaii law when two or more persons hold or are in possession of real_property as joint_tenants or as tenants in common in which one or more of them have an estate in fee or a life_estate in possession any one or more of such persons may bring an action in the circuit_court of the circuit in which the property or some part thereof is situated for a partition of the property according to the respective rights of the parties interested therein and for a sale of the same or a part thereof if it appears that a partition cannot be made without great prejudice to the owners haw rev stat ann sec as explained above the real_estate was originally held in the trust the estate argues that upon dr liljestrand’s death the beneficiaries of the trust or their creditors could have sued for partition of the real_estate under the above statute the estate’s argument is unconvincing first most of dr liljestrand’s real_estate was outside of hawaii and therefore was not subject_to the partition statute of the thirteen properties contributed to plp only three properties were in hawaii two lots of land and the hawaii condominium the remaining properties contributed to the partnership were in oregon florida and california dr liljestrand’s estate_planning attorney mr ota understood that the nonhawaii properties were not subject_to the hawaii partition statute though mr ota understood that the hawaii statute was not applicable to these properties he decided not to research the law of partition in oregon florida and california the lack of such basic legal research is telling as to the significance of partition in the decision to form plp second as discussed above the real_estate if left in the trust would be distributed to the residuary_trust and the children’s trust upon dr liljestrand’s death the residuary_trust and children’s trust would hold legal_title to the real_estate neither trust would terminate until the death of dr liljestrand’s last living child the trusts’ beneficiaries ie dr liljestrand’s children would not hold the real_estate as joint_tenants or tenants in common and could never be joint_tenants or tenants in common as a result the hawaii partition statute was inapplicable the estate claims that dr liljestrand feared his children would invoke the hawaii partition statute yet dr liljestrand had no problem leaving his home held outside the partnership to his children as joint_tenants apparently without the fear of partition finally there is no evidence that any of dr liljestrand’s children had any interest in seeking a partition the estate argues that it is immaterial that there were no disputes among the children and that no child had threatened to invoke either the hawaii partition statute or conflict of interest statute the estate argues that the existence of both statutes created more than a mere hypothetical threat of litigation the estate relies on estate of shurtz v commissioner tcmemo_2010_21 in support of its argument we disagree that there was a real threat of litigation and find the estate’s reliance on estate of shurtz is misplaced in estate of shurtz the decedent’s attorney credibly testified that he regularly advised his clients about the use of limited_partnerships to protect family assets from the risks imposed by mississippi’s litigious atmosphere id this was merely one of several nontax reasons for forming the family limited_partnership that the court relied on to find a bona_fide sale we do not find mr ota’s testimony credible regarding the litigious environment in hawaii mr ota had never been involved in a partition and had never advised clients to form a limited_partnership to avoid partition before he advised dr liljestrand we do not find the fear of partition to be a legitimate nontax purpose for forming plp in the light of the fact that a majority of the property was outside hawaii the trust as written protected against the partition statutes and no child had threatened to invoke the partition statute in fact this court has previously found that the fear of partition without an actual threat of litigation is not a significant nontax purposedollar_figure 12503_f3d_955 9th cir we also reject the proffered nontax rationale that the formation of the partnership would serve to protect the padaro lane property from a partition sale there was no evidence that any of the bigelow children or grandchildren contemplated such an action or that any of the bigelow children or grandchildren had creditors which might resort to such a forced sale affg tcmemo_2005_65 iii provide additional creditor protection the estate argues that dr liljestrand formed plp to protect the real_estate from potential creditors we are skeptical there is no evidence that dr liljestrand or any of the other plp partners was concerned with creditor claims the estate failed to name a single creditor or even establish an activity or pattern of activity by the partners which could open them up to potential liability the estate simply argued without much explanation that holding the property in trust would jeopardize the real_estate as a creditor of a child could conceivably bring an action against one of the children and claim partial ownership of the real_estate the estate argued that plp protected against such actions b factors indicating the transfers were not bona_fide sales i disregard of partnership formalities the partnership failed to follow even the most basic of partnership formalities to begin with plp failed to open and maintain a separate bank account for the first years of its existence during this period all of plp’s banking was conducted through the trust’s bank account resulting in an unavoidable commingling of partnership and personal funds the parties testified that there had been only one partnership meeting since its formation there were no other formal meetings between the partners and no minutes were ever kept dr liljestrand and robert often failed to treat the partnership as a separate_entity dr liljestrand used partnership assets to pay personal expenses he used partnership assets to pay his housekeepers and personal secretary pay off the equity line of credit taken on his home pay the mortgage on the hawaii condo which was a personal liability pay his grandchildren’s tuition and pay the taxes and the expense of accounting services for his children the commingling of personal funds with partnership funds suggests that the transfer of property to a family limited_partnership was not motivated by a legitimate and significant nontax reason 114_tc_144 additionally plp failed to make the required proportionate distributions as required under the partnership_agreement during the years through dr liljestrand was the only partner to receive distributions from the partnership even though his children each held over a 3-percent interest in the partnership except for the distribution in these distributions greatly exceeded the dollar_figure guaranteed distributions that were due to dr liljestrand as a class a limited_partner furthermore dr liljestrand was financially dependent upon partnership_distributions to maintain his lifestyle and pay his everyday expenses dr liljestrand’s expenses for the years and were dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively during these years dr liljestrand’s earnings not including distributions from plp totaled dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respectively without the partnership_distributions dr liljestrand would have been unable to cover his personal expenses a taxpayer’s financial dependence on distributions from the partnership suggests that the transfer of property to a family limited_partnership was not motivated by a legitimate and significant nontax reason estate of thompson v commissioner tcmemo_2002_246 affd 382_f3d_367 3d cir estate of harper v commissioner tcmemo_2002_121 plp also made a number of loans to its partners robert borrowed money from the partnership on a number of occasions he never executed any promissory note and never repaid these loans rather mrs au treated these loans as draws against his capital_account even though doing so violated the partnership’s requirement that distributions be pro_rata ii whether the transfers to plp were at arm’s length where a taxpayer stands on both sides of a transaction we have concluded that there is no arm’s-length bargaining and thus the bona_fide transfer exception does not apply e g estate of jorgensen v commissioner tcmemo_2009_66 estate of strangi v commissioner tcmemo_2003_145 estate of harper v commissioner supra on the other hand we have found an arm’s- length bargain in the intrafamily context when the interests of the family members were sufficiently divergent e g estate of stone v commissioner tcmemo_2003_309 although intrafamily transfers are permitted under sec_2036 they are subject_to heightened scrutiny estate of bigelow v commissioner f 3d pincite 371_f3d_257 5th cir dr liljestrand stood on all sides of the transaction he formed and fully funded plp he received percent of the general_partnership interests percent of the class a limited_partnership interests and dollar_figure percent of the class b limited_partnership interests units out of units besides dr liljestrand only robert received a partnership_interest at the time of formation unit of the class b limited_partnership interests robert did not make a capital_contribution in exchange for thi sec_1 unit of partnership interestdollar_figure dr liljestrand made the entire capital_contribution to the 13the estate argues that robert contributed dollar_figure for hi sec_1 unit of class b limited_partnership_interest plp did not have a bank account at its formation plp conducted its business through the trust’s bank account for its first years of existence the estate has failed to provide any financial records verifying robert’s contribution of dollar_figure to plp or the trust’s bank accounts given the circumstance we do not believe robert made an actual cash contribution to plp equal to the interest he received partnership with his contribution of the real_estate though robert was an initial partner he failed to obtain counsel separate from his father the only attorneys involved in the formation of plp were dr liljestrand’s attorneys although dr liljestrand contemplated all four of his children’s becoming partners in plp dr liljestrand did not consult with eric lana or wendy when forming the partnership dr liljestrand’s attorneys testified that they formed plp solely to address dr liljestrand goals they also testified that before plp’s formation they had no contact with eric lana or wendy c conclusion with respect to whether the transactions were a bona_fide sale taking into account the totality of the facts and circumstances surrounding the formation and funding of the partnership on the preponderance_of_the_evidence we conclude that dr liljestrand did not have a legitimate and significant nontax reason for transferring his assets to plp and therefore these were not bona_fide sales we find especially significant that the transactions were not at arm’s length and that the partnership failed to follow the most basic of partnership formalities although the estate recites a number of purported nontax reasons for the formation and funding of the partnership we are skeptical of their true role in the formation of plp therefore we find that the estate has failed to establish that any of the stated reasons were significant and legitimate whether the transactions were for adequate_and_full_consideration the general test for deciding whether transfers to a partnership are made for adequate_and_full_consideration is to measure the value received in the form of a partnership_interest to see whether it is approximately equal to the property given up kimbell v united_states supra pincite estate of bongard v commissioner t c pincite estate of jorgensen v commissioner supra under kimbell v united_states supra pincite we focus on three things whether the interests credited to each of the partners was proportionate to the fair_market_value of the assets each partner contributed to the partnership whether the assets contributed by each partner to the partnership were properly credited to the respective capital accounts of the partners and whether on termination or dissolution of the partnership the partners were entitled to distributions from the partnership in amounts equal to their respective capital accounts respondent disputes that the transfers were made for adequate_and_full_consideration a whether the interests credited to each of the partners was proportionate to the fair_market_value of the assets each partner contributed to the partnership the estate argues that each partner received an interest in plp proportionate to the fair_market_value of the property each contributed to plp the partnership engaged moss-adams to calculate the value of the class a and class b limited_partnership interests in plp using the value of the total property being contributed the trust contributed its california florida oregon and hawaii properties with a total net value of dollar_figure to plp in exchange for all general_partnership units all class a limited_partnership units and big_number of the big_number class b limited_partnership units moss-adams calculated a dollar_figure fair_market_value for the class b limited_partnership units and calculated a dollar_figure fair_market_value for the class a limited_partnership units ignoring the moss-adams valuation the parties valued the general_partnership units at dollar_figure the class a limited_partnership units at dollar_figure and big_number class b limited_partnership units at dollar_figure the trust exchanged dollar_figure worth of real_estate for partnership interests valued at dollar_figure given the valuations before us we find it difficult to find the trust received an interest in plp proportionate to the fair_market_value of the assets contributed moreover the estate claims robert contributed dollar_figure in cash to plp in exchange for class b limited_partnership unit with a stated_value of dollar_figure we find no evidence in the record to suggest robert actually contributed dollar_figure to the partnership we find especially significant the fact that plp did not maintain a bank account for its first years of existence leaving no account in which to deposit the contribution without some evidence of an actual contribution of dollar_figure in cash we find that robert has been credited with a partnership_interest disproportionate to the fair_market_value of property contributed under these circumstances we conclude that the interests credited to each of the partners were not proportionate to the fair_market_value of the assets each partner contributed to the partnership b whether the assets contributed by each partner to the partnership were properly credited to the respective capital accounts of the partners the estate argues that the assets contributed by each partner were properly credited to their respective capital accounts we disagree the trust contributed its real_estate to plp in date however plp did not begin keeping track of its partners’ capital accounts until date at the earliest additionally the evidence introduced by the estate fails to support their argument the estate introduced into evidence plp’s statement of partners’ capital_account capital_account statement for the year ended date according to the capital_account statement the total value of all of plp’s capital accounts as of date was dollar_figure the trust had contributed dollar_figure worth of real_estate to the plp in this contribution is not reflected in the capital accounts as of date on the basis of the foregoing we conclude that the assets contributed by each partner were not properly credited to their respective capital accounts c whether on termination or dissolution of the partnership the partners were entitled to distributions from the partnership in amounts equal to their respective capital accounts the estate argues and we agree that upon termination of the partnership the partners were entitled to distributions from plp in amounts equal to their respective capital accounts d conclusions with respect to whether the transactions were for adequate_and_full_consideration having concluded that the interests credited to each partner were not proportionate to the fair_market_value of the assets contributed by the partner and the assets contributed by each partner were not properly credited to their respective capital accounts we conclude that dr liljestrand did not contribute the real_estate to plp for adequate_and_full_consideration we find especially significant that plp failed to maintain capital accounts upon formation of the partnership in and used neither the values established in the moss-adams appraisal nor the fair_market_value of the real_estate to establish the value of each partner’s plp interest having concluded that the transfer was not a bona_fide sale for adequate_and_full_consideration we now turn to the issue of whether dr liljestrand retained the possession or enjoyment of or the right to income from the property he transferred to plp c whether dr liljestrand retained the possession or enjoyment of or the right to the income from the property he transferred to plp an interest or right is treated as having been retained or reserved if at the time of the transfer there was an understanding express or implied that the interest or right would later be conferred sec_20_2036-1 estate_tax regs the existence of formal legal structures which prevent de jure retention of benefits of the transferred property does not preclude an implicit retention of such benefits 382_f3d_367 3d cir affg tcmemo_2002_246 265_f2d_667 3d cir affg 29_tc_1179 estate of bongard v commissioner t c pincite the existence of an implied agreement is a question of fact that can be inferred from the circumstances surrounding a transfer of property and the subsequent use of the transferred property estate of bongard v commissioner supra pincite we have found implied agreements where the decedent used partnership assets to pay personal expenses eg estate of rosen v commissioner tcmemo_2006_115 the decedent transferred nearly all of his assets to the partnership eg 114_tc_144 the decedent’s relationship to the assets remained the same before and after the transfer eg id estate of rosen v commissioner supra and the partnership served as an alternate vehicle through which the decedent was able to provide for his children at his death eg estate of harper v commissioner tcmemo_2002_121 although dr liljestrand retained some assets outside the partnership we find he lacked sufficient funds outside of the partnership to maintain his lifestyle and satisfy his future obligations dr liljestrand contributed almost all of his income-generating property to plp respondent alleges that the transfer left dr liljestrand with inadequate assets and cashflow to meet his living_expenses the estate counters respondent’s assertion by claiming that dr liljestrand retained his home and could easily have borrowed against his interest in plp and the house to support himself the estate relies on the estate of mirowski v commissioner tcmemo_2008_74 in arguing that dr liljestrand had retained sufficient assets outside of plp in estate of mirowski the commissioner argued that the decedent did not retain sufficient assets outside of the partnership to meet her anticipated financial obligations the court disagreed finding that mrs mirowski had retained dollar_figure million of personal assets that she did not transfer to the partnership including dollar_figure million in cash and cash equivalents these assets were more than sufficient to cover her personal expenses with regard to her anticipated gift_tax liability the court found that mrs mirowski had the ability to satisfy such liability with the distributions she would receive from the partnership and through her ability to borrow against her personal assets including her partnership_interest the estate in comparing the instant case to estate of mirowski relies primarily on the fact that dr liljestrand could borrow against his home and did in fact borrow dollar_figure against his home we believe estate of mirowski is distinguishable from the instant case in estate of mirowski the decedent retained dollar_figure million outside of the partnership more than enough to satisfy her personal expenses dr liljestrand on the other hand did not retain sufficient assets outside of plp to satisfy his personal expenses as demonstrated by the fact that plp paid a number of dr liljestrand’s personal expenses including his housekeepers’ salaries and grandchildrens’ tuition moreover we find the estate’s reliance on dr liljestrand’s actually borrowing against the equity line of credit to be disingenuous plp repaid this equity line of credit not dr liljestrand in fact the partnership sold two properties in order to raise the funds necessary to make the payments additionally plp refinanced a loan in order to pay dollar_figure and dollar_figure to the u s government and the state of hawaii respectively to satisfy dr liljestrand’s estate_tax obligations the use of a significant portion of partnership assets to discharge obligations of a taxpayer’s estate is evidence of a retained_interest in the assets transferred to the partnership see estate of rosen v commissioner supra estate of korby v commissioner tcmemo_2005_103 affd 471_f3d_848 8th cir estate of thompson v commissioner tcmemo_2002_246 p art of the ‘possession or enjoyment’ of one’s assets is the assurance that they will be available to pay various debts and expenses upon one’s death strangi v commissioner f 3d pincite the estate attempts to downplay the significance of the direct use of plp funds to pay dr liljestrand’s personal expenses by claiming that such distributions were properly accounted for as draws against dr liljestrand’s capital_account to the extent that the estate’s arguments focus on accounting manipulations they are unavailing robert and annie au plp’s accountant each testified that accounting adjustments were made at yearend after monies had actually been distributed accounting entries made by mrs au were a belated attempt to undo dr liljestrand’s receipt of disproportionate distributions after-the-fact paperwork by dr liljestrand’s accountant does not refute the implied understanding that dr liljestrand could continue to use and control the partnership property during his life the accounting adjustments do not preclude a conclusion that those involved understood that dr liljestrand’s assets would be made available as needs materialized see estate of reichardt v commissioner supra pincite estate of harper v commissioner supra respondent also cites the fact that dr liljestrand’s commingled personal and partnership funds this fact was one of the most heavily relied upon in both estate of reichardt v commissioner supra pincite and estate of schauerhamer v commissioner tcmemo_1997_242 the plp agreement specified all funds of the partnership shall be deposited in its name in such checking and savings accounts certificates’ of deposit united_states government obligation or other short-term interest bearing accounts with institutions selected by the general_partner yet no such account was opened until date almost years after the entity began its legal existence before that time partnership income was deposited in the trust’s account resulting in an unavoidable commingling of funds we also consider the partnership_distributions in determining whether there was an implied agreement to retain possession of the transferred assets as part of the partnership_agreement dr liljestrand was guaranteed a preferred_return of percent of the value of his class a limited_partnership_interest dr liljestrand’s class a limited_partnership_interest was valued at dollar_figure thus dr liljestrand was guaranteed annual payments equal to dollar_figure moss-adam’s appraisal estimated the partnership’s annual income would equal dollar_figure we find this guaranteed return indicative of an agreement to retain an interest or right in the contributed_property in addition to the preferred returns the partnership_distributions were heavily weighted in favor of dr liljestrand according to plp’s reconciliation reports for the years through plp distributed to the trust dollar_figure dollar_figure dollar_figure and dollar_figure respectively plp made these distributions to dr liljestrand without making a distribution to any other partner in addition to arguing that such distributions were accounted for as draws against the trust’s capital_account the estate also argues that the distributions to the trust were consistent with plp’s guaranteed_payment obligation we find that this argument has little credibility given that only the payment was for the guaranteed_payment amount the record supports a conclusion that in making the payments robert was not concerned with meeting plp’s guaranteed_payment obligation but rather was concerned with dr liljestrand’s support the disproportionate distributions provide further evidence of an implied agreement to retain possession or enjoyment of the transferred assets lastly we focus on the testamentary characteristics of the partnership arrangement while we acknowledge that plp did come into existence before dr liljestrand’s death and that some change ensued in the formal relationship of those involved to the assets we are satisfied that any practical effect during decedent’s life was minimal rather the partnership served primarily as a testamentary device through which decedent would provide for his children at his death the motivation for plp’s formation is admittedly postmortem the record is devoid of any significant change in dr liljestrand’s relationship with the assets before his death dr liljestrand received a disproportionate share of the partnership_distributions engineered a guaranteed_payment equal to the partnership expected annual income and benefited from the sale of partnership assets the objective evidence points to the fact that dr liljestrand continued to enjoy the economic benefits associated with the transferred property during his lifetime with regards to dr liljestrand’s motivation for forming plp dr liljestrand was concerned with the disposition of his property after death the estate claims he wanted to protect the property from partition and guarantee robert’s management of the property after his death these motives are primarily testamentary in nature the objective and subjective evidence lead to a conclusion that the partnership was simply a vehicle for controlling dr liljestrand’s property after his death in summary we are satisfied that plp was created principally as an alternate testamentary vehicle to the trust taking this feature in the light of all the factors discussed above we conclude that dr liljestrand retained enjoyment of the contributed_property within the meaning of sec_2036 d conclusion with respect to whether the values of the assets transferred to plp are includable in the value of the gross_estate on the record before us we find that dr liljestrand transferred assets to plp within the meaning of sec_2036 the transfer was not a bona_fide sale for adequate_and_full_consideration and dr liljestrand retained enjoyment of the transferred assets therefore we conclude that pursuant to sec_2036 the value of the dr liljestrand’s gross_estate includes the values of the assets dr liljestrand transferred to plp in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
